                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   CARL ALONZO BROOKS,                                      CASE NO. C18-0658-JCC
10                             Plaintiff,                     ORDER
11          v.

12   COREY M. ENDO and NANCY TENNY,

13                             Defendants.
14

15          This matter comes before the Court on Plaintiff’s motion for recall of the judgment and
16   motion for relief from filing fees (Dkt. No. 19). Having thoroughly considered the motion and
17   the relevant record, the Court finds oral argument unnecessary and hereby DENIES the motion
18   for the reasons explained herein.
19          In this case, Plaintiff sued the two federal public defenders who represented him in an
20   appeal of an unsuccessful § 2241 habeas petition challenging his 1978 guilty plea. (See Dkt. No.
21   1-2 at 2–3.) On July 9, 2018, the Court ordered the action dismissed for failure to state a claim
22   because, among other reasons, Plaintiff’s alleged injuries were beyond the statute of limitations.
23   (See Dkt. Nos. 10, 14, 15.) On October 22, 2018, the Court denied Plaintiff’s request to recall the
24   judgment dismissing the case. (See Dkt. No. 18.) Plaintiff once again asks the Court to recall the
25   judgment, and he also requests relief from filing fees. (Dkt. No. 19.) As with his prior motion to
26   recall the judgment, Plaintiff fails to explain why his claims should not have been dismissed as


     ORDER
     C18-0658-JCC
     PAGE - 1
 1   time-barred or based on Defendants’ immunity from liability. (Compare Dkt. No. 16, with Dkt.

 2   No. 19.)

 3          “On motion and just terms, the court may relieve a party or its legal representative from a

 4   final judgment, order, or proceeding [based on] . . . newly discovered evidence that, with

 5   reasonable diligence, could not have been discovered in time to move for a new trial under Rule

 6   59(b); [or] fraud (whether previously called intrinsic or extrinsic), misrepresentation, or

 7   misconduct by an opposing party.” Fed. R. Civ. P. 60(b)(2)–(3).

 8          Plaintiff asserts that in September 2019, he discovered new scientific evidence regarding
 9   the likelihood of transmission of gonorrhea, and that this evidence undermined the 1978
10   presentence investigation report’s statement that Plaintiff was responsible for the victim
11   contracting gonorrhea. (See Dkt. No. 16 at 1, 4–5.) Plaintiff argues that Defendants’ failure to
12   discover this evidence constitutes an intentional or negligent violation of his right to effective
13   assistance of counsel in his habeas appeal. (Id. at 6–21.) But Plaintiff does not attach
14   documentation of this scientific evidence or establish that it was available when Defendants
15   represented him. Nor does he describe how the alleged failure to present such evidence in his
16   habeas appeal violated his rights. Finally, he does not explain why he is entitled to recall of the
17   judgment under Federal Rule of Civil Procedure 60(b).
18          In addition, Plaintiff requests the recall of a prior order revoking a waiver of Plaintiff’s

19   obligation to pay filing fees. (See Dkt. No. 19 at 1, 22–23.) But Plaintiff does not specify which

20   order he requests that the Court revoke, and there does not appear to be such an order in the

21   docket for this case. And Plaintiff does not explain why his filing fees should be waived. Thus,

22   Plaintiff does not request relief that this Court is capable of granting.

23          For the foregoing reasons, Plaintiff motion for recall of the judgment and for relief from

24   filing fees (Dkt. No. 19) is DENIED.

25          //

26          //


     ORDER
     C18-0658-JCC
     PAGE - 2
 1          DATED this 18th day of March 2020.




                                                 A
 2

 3

 4
                                                 John C. Coughenour
 5                                               UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-0658-JCC
     PAGE - 3
